AMENDMENT TO THE MANAGED PORTFOLIO SERIES TRANSFER AGENT SERVICING AGREEMENT THIS AMENDMENT dated as of the 21st day of May, 2014, to the Transfer Agent Servicing Agreement, dated as of April 6, 2011, as amended (the "Agreement"), is entered into by and between MANAGED PORTFOLIO SERIES, a Delaware statutory trust (the "Trust") and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the series of the Trust to addthe Muhlenkamp Fund; and WHEREAS, Section 12 of the Agreement allows for its amendment by a writteninstrument executed by both parties. NOW, THEREFORE, the parties agree to amend the exhibits and add the following series of Managed Portfolio Series: Exhibit S, the Muhlenkamp Fund, is hereby added and attached hereto. Except to the extent amended hereby, the Agreement shall remain in full forceand effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. MANAGED PORTFOLIO SERIES U.S. BANCORP FUND SERVICES, LLC By: /s/ James R. Arnold By: /s/ Michael R. McVoy Name: James R. Arnold Name:Michael R. McVoy Title: President
